Citation Nr: 1614722	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left index finger disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Travel Board hearing in December 2015; he failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The issues of service connection for a left index finger disability and a back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is shown to have a diagnosis of PTSD which is shown by competent evidence to be related to a stressor (or stressors) in service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (2000)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA in this matter; any notice or duty to assist omission is harmless.  
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Veteran's service treatment records (STRs) reflect that he sought psychiatric treatment in February 1977 for marital difficulties and situational harassment at work.  His Lieutenant described him as the "goat" at the facility.  He relates that he was assigned office hours and immediately thereafter fought another Marine who previously had an affair with his wife.  He alleged that everyone in his unit knew about the affair and would not let him forget it; he requested a transfer from Camp Lejeune to be near where his wife lived so that he could work on their marriage.  He stated that he felt nervous and depressed and lacked any self-confidence.  Since joining the Marines, he had received non-judicial punishments for: disrespect, unauthorized absence, and having an unlocked rifle.  On examination, there was no evidence of a major mood disturbance or of a disabling psychoneurosis.  He appeared mildly depressed and anxious which, at best, could be described as situational in nature.  Severe personality disorder, immature type, was diagnosed.  Later service personnel records (SPRs) show two courts-martial for a variety of offenses in May and December 1977, including absence without authority, willful disobedience, disrespectful behavior, failure to obey, and fighting.  On September 1978 service separation examination, psychiatric clinical evaluation was normal.

On November 2009 VA mental health consult, the Veteran stated that he saw a psychiatrist in service and was told that he had a problem with authority figures; he described assaulting a corporal because of a conflict and was separately charged for possessing marijuana.  He reported that his wife cheated on him with a few other Marines but he did not report this during service.  No psychiatric diagnosis was made.

On December 2009 VA mental health consult, depressive and anxiety disorders were diagnosed.  Later VA treatment records note the Veteran reported "unrelenting distress for the past 30 years" as a result of being a constant target for "foul play" during service and based on him witnessing the death of a friend during training.  He reported hypervigilance, avolition, lack of energy, social isolation, anxiety in large groups, intense rage, service-related nightmares, depressed mood, and a defeated attitude.  He had a history of drug and alcohol abuse and a past and current history of suicidal thoughts with no plan or intent.  Chronic PTSD was diagnosed.

On October 2010 VA mental health treatment, the Veteran first reported a "painful memory of trauma" that occurred during service.   In 1976, he fell asleep after having a few drinks and woke up with another Marine performing oral sex on him.  He was too embarrassed to tell anyone about the incident.  His diagnoses of PTSD and depressive disorder continued.  During November 2010 treatment, he stated that he tried to bring the sexual assault to the attention of an NCO but the latter was not interested in hearing about the incident.

In three separate statements received in December 2010, the Veteran named the Marine who sexually assaulted him and stated that the incident occurred in February 1977.  He provided greater detail about the incident, stating that he and other men and women went to the beach where he had too much to drink.  He was taken to a van to recover and awoke to find another Marine sexually assaulting him.  He reported the incident to his NCO but was ignored.  Later, the incident was brought up before several servicemen in his unit; thereafter, they harassed him by making him the "guest of honor" at two blanket parties.  He was also involved in numerous fights because of this, one of which resulted in a now service-connected wrist disability.  He also reported two separate incidents of his wife having an affair with several other Marines and how this caused tension and fights with other service members.  He stated that he did not seek VA treatment until he learned about water contamination at Camp Lejeune.  After meeting with some physicians, he was scheduled for mental health treatment where it was suggested that he needed to find the "trigger" for his mental health issues.  After a year of therapy, he was able to come "face to face" with the sexual assault he experienced in service.

On October 2011 VA PTSD examination, chronic PTSD and alcohol and cannabis abuse were diagnosed.  The examiner identified a number of stressors, including the Veteran's sexual assault, which led to continual harassment and taunting, constant and chronic psychological abuse at the hands of other Marines, and physical altercations with other Marines, including one where his finger was pushed into a deli slicer and another where his wrist was cut.  The examiner opined that the Veteran was suffering from significant PTSD symptoms that seem directly related to the abuse and trauma he endured during service, which symptoms have significantly impacted his relationships, employment, and daily living.  He further opined that the Veteran's chronic marijuana abuse and episodic alcohol abuse were secondary to his PTSD symptoms and that he uses both to self-medicate.   

From August to September 2013, the Veteran attended a VA inpatient PTSD residential program.  While there, he admitted to encountering difficulties with the structure of the Marine Corps, drinking alcohol to excess, using drugs, being court-martialed and serving time in the "brig," and being absent without leave.  During treatment, he recounted several traumatic experiences while in the military, including an April 1977 sexual assault which he says he reported and was later ridiculed in a large public forum for doing so.  This led to relentless attacks from fellow Marines, including having his face covered with a pillow and then being physically assaulted.  PTSD, dysthymia, and polysubstance dependence were diagnosed.

In an undated statement (received by VA in October 2013), the Veteran reported that his sexual assault occurred on May 9, 1977.  His account otherwise remained the same.

In a November 2013 statement (received by VA in December 2013), the Veteran stated that the continuous beatings and betrayals during service later caused his disciplinary problems.

The Board notes the Veteran has provided a range of dates (from February to May 9, 1977) related to when his sexual assault occurred.  Notwithstanding, the Board finds that he has otherwise been consistent in describing the details of the assault and the resulting consequences.  The Board notes that his STRs show that he requested a transfer during psychiatric treatment and his SPRs show increasingly severe disciplinary measures, including two courts-martials in May and December 1977 for a variety of offenses, including absence without authority, willful disobedience, disrespectful behavior, failure to obey, and fighting.  The Board finds these incidents consistent with behavior changes supportive of occurrence of a stressor outlined in 38 C.F.R. § 3.304(f)(5).

The October 2011 VA examiner, who reviewed the record, conducted a thorough psychiatric evaluation, and provided a thorough explanation of rationale, has related the Veteran's PTSD to his military service.  The Board finds no reason to question the expertise of VA's own mental health professional, or the validity of the opinion offered, and finds it both probative and persuasive.  The provider apparently found the SPRs corroborative of the Veteran's alleged stressor, and that he has the constellation of symptoms required to support the diagnosis of PTSD.  All of the requirements for establishing service connection for PTSD are met; service connection for PTSD is warranted. 



ORDER

Service connection for PTSD is granted.


REMAND

A preliminary review of the record found that further development is necessary before the additional claims on appeal can be decided.  Specifically, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran claims that his back disability is due to a twisting injury sustained unloading a sack of potatoes during service.  He claims he injured his left index finger when it was placed in a meat slicer during a fight. 

The Veteran's military occupational specialty (MOS) was cook.  His STRs are silent for any complaint, finding, treatment, or diagnoses relating to either a back or a left index finger injury.

An October 2009 VA x-ray showed mild to moderate spondylitic changes in the Veteran's lumbar spine.  In a number of VA treatment records, he reported having back pain for many years, beginning in service.  He also stated that he cut his finger on a meat slicer during a fight in service.

On October 2011 VA back examination, low back strain with occasional radiation, and laceration to the left second fingertip, were diagnosed.  The examiner did not review the Veteran's file and did not provide an opinion as to whether either disability was related to service.

The Veteran has stated (and is competent to observe) that he has had back pain and a numb left index finger since his separation from service.  Given his statements regarding continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous low back pain and left index finger numbness, and whether such disabilities are related to service) are medical questions, and an examination to secure an opinion that addresses these questions is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the complete clinical records of all VA treatment and evaluations the Veteran has received for the disabilities at issue (i.e., update to the present the records of his VA treatment for back and left index finger disabilities).

2. The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiologies of his back and left index finger disabilities. The entire record must be reviewed by the examiner in conjunction with the examination. Based on interview and examination of the Veteran and review of his record (and noting his allegations and descriptions of his duties in service, his reports of continuity of complaints postservice, and his postservice occupations), the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each back and left index finger disability entity found.

(b) Please identify the likely etiology for each back and left index finger disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was likely incurred in, or is directly related to, his service (including as due to the types of injuries he describes)? 

The examiner should include rationale with all opinions.  The rationale should include comment as to whether the pathology currently found suggests a temporal relationship to service.

3.  The AOJ should then review the record and re-adjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his agent the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


